EXHIBIT 10.31

AMENDMENT No. 1 TO
THE 401(k) SAVINGS PLAN OF
QUEST DIAGNOSTICS INCORPORATED

          The 401(k) Savings Plan of Quest Diagnostics Incorporated, as
presently maintained under an amendment and restatement effective as of January
1, 2009, is hereby amended, generally effective as of January 1, 2009, except as
specifically stated herein, in the following respects:

 

 

1. The definition of “Normal Retirement Age” is amended in its entirety to
provide as follows.

 

 

 

“Normal Retirement Age – Age 65 for those first becoming Participants on or
after January 1, 2009 and age 59½ for those first becoming Participants on or
before December 31, 2008.”

 

 

2. The definition of “Prime Rate” is deleted in its entirety.

 

 

3. A new definition, “Qualified Military Service,” is added to provide as
follows:

 

 

 

“Qualified Military Service – Qualified military service as defined in Code
Section 414(u)(5) and Chapter 43 of Title 38 of the United States Code.”

 

 

4. Section 3.10 is amended in its entirety to provide as follows:

 

 

 

“3.10 USERRA

 

 

 

          Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to Qualified Military
Service will be provided in accordance with the provisions of USERRA and Code
Section 414(u). An Employee who is absent from employment solely by reason of
Qualified Military Service shall be subject to the following special rules and
have the privileges described below:

 

 

 

          (a) If, at the time of the commencement of his absence for Qualified
Military Service, the Employee was not yet a Participant solely by reason of his
failure to satisfy the minimum service requirements of the Plan, he shall be
deemed to have become a Participant as of the Entry Date on which he would
otherwise have become a Participant had such employment not been interrupted by
Qualified Military Service.

 

 

 

          (b) Solely for the purposes of determining all limitations applicable
under the Plan and the Code, all “make-up contributions” by the Participant or
the Employer pursuant to this Section shall be deemed to be made in the Plan
Year in which originally missed. For the purposes of applying these limitations,
the Participant will be imputed with Compensation in an amount equal to the
amount he would have earned during his period of Qualified Military Service in
the Plan Year (or the fraction thereof) had he been


--------------------------------------------------------------------------------




 

 

 

employed through the entirety of such period as an Eligible Employee at his
regular rate of wages or salary in effect (including any contractual holiday,
vacation or sick pay, contractual bonuses and other contractual direct
remuneration) immediately prior to the commencement of such Qualified Military
Service.

 

 

 

          (c) A Participant who resumes employment with the Employer following
Qualified Military Service within the time during which his reemployment rights
are protected by the provisions of USERRA shall be entitled to make up missed
Employee Pre-Tax Contributions which he could have made but for such Qualified
Military Service at any time during the period commencing with his resumption of
employment with the Employer (whether or not then an Employee eligible to
participate in the Plan) and ending on the earliest to occur of: (1) the date
that occurs five (5) years from the date on which such Qualified Military
Service absence commenced; (2) the date on which his employment terminates after
having been resumed following Qualified Military Service; or (3) the date that
occurs after a passage of time commencing on his resumption of employment
following Qualified Military Service which is equal to three (3) times the
duration of such absence for Qualified Military Service. Any such “make-up”
Employee Pre-Tax Contributions shall be made by payroll withholding unless
otherwise permitted by applicable Regulations.

 

 

 

          (d) To the extent that the Employer is required to make contributions
to the Plan for a Participant in order to comply with the provisions of USERRA
and Code Section 414(u), such contributions shall be made when he presents
himself to resume services as an Employee of an Employer or an Affiliate within
the time his reemployment rights are protected by federal law.

 

 

 

          (e) To the extent a Participant makes “make-up” Employee Pre-Tax
Contributions described in paragraph (c) above, the Employer shall contribute
for allocation to his Employer Matching Contributions Account an amount equal to
the Employer Matching Contributions that would have been made for his benefit if
his make-up Employee Pre-Tax Contributions had been made at the time his imputed
Deferral Compensation would have been earned (without adjustment to reflect
investment gains or losses or income or expenses that would have been
attributable thereto).

 

 

 

          (f) Effective January 1, 2007, if a Participant dies while in
Qualified Military Service, his Beneficiary shall be entitled to any additional
benefits (other than benefit accruals relating to the period of Qualified
Military Service) provided under the Plan had the Participant resumed employment
and then immediately severed from employment on account of death.


 

 

 

 

 

 

(g)

In addition,

 

 

 

 

 

(1)

if a Participant in Qualified Military Service elects to receive a distribution
from the Plan on account of his severance from employment pursuant to Section
6.6(d), he shall not be permitted to make Employee Pre-Tax Contributions during,
or to “make-up” Employee Pre-Tax Contributions with respect to, the six-month
period beginning on the date of the distribution; and

2

--------------------------------------------------------------------------------




 

 

 

 

 

(2)

a Participant in Qualified Military Service receiving a differential wage
payment (as defined in Code Section 3401(h)(2)) shall be treated as an Employee
of the Employer making the payment, and the differential wage payment shall be
treated as Deferral Compensation and as Section 415 Compensation.”

5. Section 5.9(f) is renumbered as Section 5.9(g) and a new Section 5.9(f) is
added to provide as follows:

 

 

 

 

“(f)

Notwithstanding Sections 5.9(c) – (e), a Participant or Beneficiary who would
have been required to receive required minimum distributions for 2009 but for
the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s designated
Beneficiary, or for a period of at least 10 years (“Extended 2009 RMDs”), will
receive those distributions for 2009 unless the Participant or Beneficiary
chooses not to receive such distributions. Participants and Beneficiaries
described in the preceding sentence will be given the opportunity to elect to
stop receiving the distributions described in the preceding sentence. Further,
and notwithstanding Section 5.11(b)(1), for purposes of the direct rollover
provisions of Section 5.11, 2009 RMDs and Extended 2009 RMDs (both as defined
above) also will be treated as eligible rollover distributions in 2009.”

6. All references in Section 5.9(b) to subsections (b) – (e) are changed to be
references to subsections (b) – (f).

7. Section 6.1(b) is amended in its entirety, effective July 15, 2009, to
provide as follows:

 

 

 

 

“(b)

Effective for loans issued on or after July 15, 2009 and except with respect to
pre-existing loans transferred to or merged into this Plan, a Participant may
have only one (1) loan outstanding at any time. For purposes of this subsection
(b), a loan that is in default under subsection (e) is treated as outstanding.”

8. Section 6.1(e) is amended in its entirety, effective December 1, 2009, to
provide as follows:

 

 

 

 

“(e)

Each loan shall be secured by one-half of the value of the vested portion of the
Participant’s Individual Account balance; shall bear interest at a rate of one
percent (1%) above the prime rate (as determined in accordance with the Plan’s
administrative procedures) in effect on the first day of the calendar quarter
during which the loan is applied for; shall be repaid in accordance with a
reasonable repayment schedule requiring substantially level payments of
principal and interest; and shall be evidenced by a written promissory note
setting forth the terms of the loan. A Participant may prepay the entire
outstanding loan balance without penalty. Except for an outstanding loan upon a
Participant’s retirement,

3

--------------------------------------------------------------------------------




 

 

 

 

 

Total and Permanent Disability, termination of employment pursuant to subsection
(i) or prepayment pursuant to the previous sentence, all loans shall be repaid
by payroll deduction.”

9. Section 6.1(l) is amended in its entirety to provide as follows:

 

 

 

 

“(l)

A married Participant with a sub-account arising from a money purchase plan may
not make a loan under this Section 6.1 from such sub-account or from the Vested
Money Purchase Plan Dividend Sub-Account unless, during the 180-day period
ending on the date on which the loan is secured, his spouse has filed a written
consent with the Committee, consenting to such loan, which consent shall be
notarized, or witnessed by a member of the Committee, and shall acknowledge the
effect of the loan.”

10. Section 6.2(e) is amended in its entirety to provide as follows:

 

 

 

 

“(e)

A Participant’s hardship withdrawal under this Section 6.2 may not be made from
a sub-account arising from a money purchase plan, from qualified matching or
safe harbor matching contributions, from qualified non-elective contributions,
from the Vested Money Purchase Plan Dividend Sub-Account or, with respect to
sub-accounts arising from employee pre-tax contributions, from earnings thereon
allocated to such sub-accounts as of a date after December 31, 1988.”

11. Section 6.6 is amended in its entirety to provide as follows:

 

 

 

 

“6.6

Qualified Reservist Distribution

 

 

 

 

(a)

Upon making an Appropriate Request, a Participant who enters Qualified Military
Service for a period in excess of 179 days or an indefinite period shall be
allowed to withdraw all or part of the value of his Individual Account
attributable to part or all of his Employee Pre-tax Contributions.

 

 

 

 

(b)

In order to be eligible for a distribution described in (a) above, the
Participant must be ordered or called to active duty after September 11, 2001.

 

 

 

 

(c)

The distribution under this Section must be made during the period beginning on
the date of such order or call and ending no later than the close of the period
of active duty.

 

 

 

 

(d)

Effective January 1, 2010, a Participant in Qualified Military Service for a
period of more than 30 days shall be deemed to have incurred a severance from
employment and may elect to receive a distribution from the Plan on account of
his severance from employment.”

12. Section 7.3 is amended in its entirety to provide as follows:

 

 

 

“One of the Investment Options shall be the Company Stock Fund, which will be
invested in Common Stock, provided such stock qualifies as qualifying employer

4

--------------------------------------------------------------------------------




 

 

 

securities within the meaning of ERISA Section 407(d)(5). The Plan is intended
to be an eligible individual account plan under ERISA Section 407(d)(3). The
portion of the Plan comprised of the Company Stock Fund shall be an employee
stock ownership plan under Code Sections 409 and 4975(e)(7) which shall include
the share distribution requirements of Code Section 409(h) and the participant
pass-through voting rights required under Code Section 409(e). The level of Plan
assets invested in such fund shall be determined by Participants’ Investment
Option specifications and, subject to any restrictions that may be imposed under
Section 2.4, may consist of up to 100% of all Plan assets; provided that in no
event may any portion of a Participant’s Account be required to be maintained in
the Company Stock Fund. With respect to the Company Stock Fund, the Plan is
intended to comply with the securities law compliance policy of Quest and with
applicable federal securities laws.”

13. Appendix A is amended in its entirety to provide as follows in the attached
Appendix A.

14. In all other respects, the Plan shall remain unchanged by this Amendment.

          As evidence of its adoption of this Amendment, Quest Diagnostics
Incorporated has caused this instrument to be signed by its authorized officer
this 22nd day of December, 2009, generally effective as of January 1, 2009,
except as specifically stated herein.

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED

 

 

By:/s/

David W. Norgard

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President, Human Resources

 

 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



APPENDIX A

PARTICIPATING EMPLOYERS

The Plan allows employers other than Quest Diagnostics to adopt its provisions.
The names (and jurisdictions of organization) of employers who, as of January 1,
2009, have adopted this Plan are:

AmeriPath Intermediate Holdings, Inc. (DE) 
AmeriPath, Inc. (DE)
AmeriPath 5.01(a) Corporation (TX)
AmeriPath Cincinnati, Inc. (OH)
AmeriPath Cleveland, Inc. (OH)
AmeriPath Consolidated Labs, Inc. (FL)
AmeriPath Florida, LLC (DE)
AmeriPath Hospital Services Florida, LLC (DE)
AmeriPath Indiana, LLC (IN)
AmeriPath, LLC (DE)
AmeriPath Texas, LP
AmeriPath Kentucky, Inc. (KY)
AmeriPath Lubbock 5.01(a) Corporation (TX)
AmeriPath Lubbock Outpatient 5.01(a) Corporation
   (f/k/a Simpson Pathology 5.01(a) Corporation) (TX)
AmeriPath Marketing USA, Inc (FL)
AmeriPath Michigan, Inc. (MI)
AmeriPath Mississippi, Inc. (MS)
AmeriPath New York, LLC (DE)
AmeriPath North Carolina, Inc. (NC)
AmeriPath Ohio, Inc. (DE)
AmeriPath Youngstown Labs, Inc. (OH)
AmeriPath PAT 5.01(a) Corporation (TX)
AmeriPath Pennsylvania, LLC (PA)
AmeriPath Philadelphia, Inc. (NJ)
AmeriPath San Antonio 5.01(a) Corporation (TX)
AmeriPath SC, Inc. (SC)
AmeriPath Severance 5.01(a) Corporation (TX)
AmeriPath Texarkana 5.01(a) Corporation (TX)
AmeriPath Wisconsin, LLC (WI)
AmeriPath Youngstown, Inc. (OH)
Anatomic Pathology Services, Inc. (OK)
API No. 2, LLC (DE)
Arlington Pathology Association 5.01(a) Corporation (TX)
Dermatopathology Services, Inc. (AL)
DFW 5.01(a) Corporation (TX)
Diagnostic Pathology Management Services, LLC (OK)
Kailash B. Sharma, M.D., Inc. (GA)
NAPA 5.01(a) Corporation (TX)
Nuclear Medicine and Pathology Associates (GA)
Ocmulgee Medical Pathology Association, Inc. (GA)
O’Quinn Medical Pathology Association, LLC (GA)
PCA of Denver, Inc. (TN)
PCA of Nashville, Inc. (TN)
Peter G. Klacsmann, M.D., Inc. (GA)
Sharon G. Daspit, M.D., Inc. (GA)
Shoals Pathology Associates, Inc. (AL)
Strigen, Inc. (UT)
Arizona Pathology Group, Inc. (AZ)
Regional Pathology Consultants, LLC (UT)
Rocky Mountain Pathology, LLC (UT)
TID Acquisition Corp. (DE)
TXAR 5.01(a) Corporation (TX)
A. Bernard Ackerman, M.D. Dermatopathology, PC (NY)
AmeriPath Consulting Pathology Services, P.A. (NC)
AmeriPath Indianapolis, P.C. (IN)
AmeriPath Institute of Urological Pathology, PC (MI),
   (f/k/a J.J. Humes M.D. and Assoc.)
AmeriPath Milwaukee, S.C. (WI)
AmeriPath Pittsburgh, P.C. (PA)
Colorado Diagnostic Laboratory, LLC (CO)
Colorado Pathology Consultants, P.C. (CO)
Consulting Pathologists of Pennsylvania, P.C. (PA)
Dermatopathology of Wisconsin, S.C. (WI)
Institute for Dermatopathology, P.C. (PA)
Jill A. Cohen, M.D., Inc. (AZ)
Kilpatrick Pathology, P.A. (NC)
Rose Pathology Associates, P.C. (CO)
Southwest Diagnostic Laboratories, P.C. (CO)
St. Luke’s Pathology Associates, P.A. (KS)
Tulsa Diagnostics, P.C. (OK)

6

--------------------------------------------------------------------------------